Name: 98/740/EC: Commission Decision of 14 December 1998 amending Decision 96/333/EC establishing health certification of live bivalve molluscs, echinoderms, tunicates and marine gastropods from third countries which are not covered by a specific decision (notified under document number C(1998) 4046) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  fisheries;  agricultural policy;  cooperation policy;  marketing
 Date Published: 1998-12-30

 Avis juridique important|31998D074098/740/EC: Commission Decision of 14 December 1998 amending Decision 96/333/EC establishing health certification of live bivalve molluscs, echinoderms, tunicates and marine gastropods from third countries which are not covered by a specific decision (notified under document number C(1998) 4046) (Text with EEA relevance) Official Journal L 354 , 30/12/1998 P. 0065 - 0065COMMISSION DECISION of 14 December 1998 amending Decision 96/333/EC establishing health certification of live bivalve molluscs, echinoderms, tunicates and marine gastropods from third countries which are not covered by a specific decision (notified under document number C(1998) 4046) (Text with EEA relevance) (98/740/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/492/EEC of 15 July 1991 laying down the health conditions for the production and the placing on the market of live bivalve molluscs (1), as last amended by Directive 97/79/EC (2), and in particular Article 9 thereof,Whereas Commission Decision 96/333/EC of 3 May 1996 establishing health certification of live bivalve molluscs, echinoderms, tunicates and marine gastropods from third countries which are not yet covered by a specific decision (3), as amended by Decision 97/589/EC (4), is applicable until 31 December 1998;Whereas Commission Decision 97/20/EC (5), as amended by Decision 98/572/EC (6), establishes the list of third countries fulfilling the equivalence conditions for the production and placing on the market of bivalve molluscs, echinoderms, tunicates and marine gastropods; whereas Part II of that list contains the third countries which might be the subject of a provisional decision based on Council Decision 95/408/EC (7), as last amended by Decision 98/603/EC (8);Whereas, under Decision 95/408/EC, that list is applicable until 31 December 2000; whereas the date of validity of certification should therefore be amended to bring it into line with the date of validity of the provisional lists;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 In Article 5 of Decision 96/333/EC the words 'to 31 December 1998` are replaced by 'to 31 December 2000.`Article 2 This Decision is addressed to the Member States.Done at Brussels, 14 December 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 268, 24. 9. 1991, p. 1.(2) OJ L 24, 30. 1. 1998, p. 31.(3) OJ L 127, 25. 5. 1996, p. 33.(4) OJ L 238, 29. 8. 1997, p. 47.(5) OJ L 6, 10. 1. 1997, p. 46.(6) OJ L 277, 14. 10. 1998, p. 42.(7) OJ L 243, 11. 10. 1995, p. 17.(8) OJ L 289, 28. 10. 1998, p. 36.